        Case 2:20-cv-00738-CMR Document 36 Filed 12/10/20 Page 1 of 13




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  LYNN OXENBERG and RONALD LEWIS

                               Plaintiffs,

                        v.                           Civil Action No. 20-738-CMR

  ALEX M. AZAR II, in his official capacity
  as Secretary of the United States Department
  of Health and Human Services,


                               Defendant.


                           THE DEFENDANT’S REPLY
                 IN SUPPORT OF RULE 12(B)(1) MOTION TO DISMISS


                                  WILLIAM M. McSWAIN
                                   United States Attorney

ERIC S. WOLFISH                                        MATTHEW E. K. HOWATT
Special Assistant United States Attorney               Assistant United States Attorney
United States Department of Health                     United States Attorney’s Office
and Human Services                                     615 Chestnut Street, Suite 1250
Office of the General Counsel, Region III              Philadelphia, PA 19106
801 Market Street, Suite 9700                          (215) 861-8335
Philadelphia, PA 19107-3134                            matthew.howatt@usdoj.gov
(215) 861-4511
eric.wolfish@hhs.gov

Counsel for the defendant
           Case 2:20-cv-00738-CMR Document 36 Filed 12/10/20 Page 2 of 13




I.     INTRODUCTION

       In three virtually identical TTFT cases litigated by the plaintiffs’ national counsel, three

different district court judges have recently dismissed for lack of Article III standing. In the

plaintiffs’ opposition to the motion to dismiss this case, the plaintiffs note that two of those

decisions are on appeal, but they do not explain why the district courts’ reasoning was wrong.

See Dkt. No. 34 at 14-15 (“P. Opp.”). Each of those decisions rejected essentially the same

arguments that the plaintiffs present here. In particular, those courts found that a claim denial,

absent any responsibility to pay for treatment, does not constitute an injury in fact. Those courts

also found that the plaintiffs’ speculation that they may become personally liable for future

treatments is too speculative to establish standing. 1 This Court should follow those three

analogous cases and dismiss this case.

       In addition to this highly persuasive authority, both U.S. Supreme Court and Third

Circuit law mandate dismissal for lack of standing. It remains undisputed that, no matter the

outcome, the plaintiffs have no financial responsibility related to the claims on appeal. Absent

any concrete injury, the plaintiffs assert they have a substantive “right” to require Medicare,

rather than Novocure, to bear the cost of their claims. However, no such right exists under the

Medicare statute, and the Third Circuit has held that a plaintiff lacks standing to shift the costs of

medical claims from one party to another because such a plaintiff “never has had anything to

gain from [the] lawsuit.” Wheeler v. Travelers Ins. Co., 22 F.3d 534, 538 (3d Cir. 1994). The

Supreme Court likewise holds that a plaintiff has no concrete stake in a lawsuit where the

outcome will not affect the amount of a benefit payment. Thole v. U.S. Bank N.A., 140 S.Ct.



       1
         Pehoviack v. Azar, 2020 WL 4810961, at *3 (C.D. Cal. July 22, 2020); Komatsu v.
Azar, 2020 WL 5814116, at *3 (C.D. Cal. Sept. 24, 2020); Prosser v. Azar, 2020 WL 6266040,
at *1 (E.D. Wis. Oct. 21, 2020).
          Case 2:20-cv-00738-CMR Document 36 Filed 12/10/20 Page 3 of 13




1615, 1618-19 (2020).

         Because the plaintiffs’ alleged injury is, at most, a “bare procedural violation, divorced

from any concrete harm” that does not satisfy the requirements for Article III standing, their

complaint should be dismissed. Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1549 (2016).

II.      ARGUMENT

         A.      The Plaintiffs Have Not Suffered an Injury in Fact.

         In Bognet v. Sec. Commonwealth of Pa., --- F.3d ---, No. 20-3214, 2020 WL 6686120 (3d

Cir. Nov. 13, 2020), the Third Circuit recently explained the plain meaning of the standing

doctrine:

      To bring suit, you—and you personally—must be injured, and you must be injured in
      a way that concretely impacts your own protected legal interests. If you are
      complaining about something that does not harm you—and does not harm you in a way
      that is concrete—then you lack standing. And if the injury that you claim is an injury
      that does no specific harm to you, or if it depends on a harm that may never happen,
      then you lack an injury for which you may seek relief from a federal court.

Id. at *6 (emphasis added). That describes this case as well. As discussed further below, the

plaintiffs disagree with Medicare’s denial of their claims, but fail to identify any injury they have

suffered. Because their alleged future injury may never happen, they lack standing.

                 1.     The plaintiffs have not alleged a past injury in fact.

                        a.      It is undisputed that plaintiffs do not allege a tangible injury.

         A “paradigmatic form[]” of injury in fact is economic injury. Danvers Motor Co., Inc. v.

Ford Motor Co., 432 F.3d 286, 291 (3d Cir. 2005) (Alito, J.). “Standing always should exist to

claim damages, unless perhaps the theory of damages is totally fanciful.” Id. (quotation marks

omitted). In this case, however, the plaintiffs have not suffered any economic injury. It is

undisputed that the ALJs found that the plaintiffs have no financial responsibility for the claims

at issue. See Dkt. No. 31 (“D. MTD”) at 3-4. It is also undisputed that, no matter the outcome of



                                                   2
         Case 2:20-cv-00738-CMR Document 36 Filed 12/10/20 Page 4 of 13




this case, Novocure cannot hold the plaintiffs financially responsible for the claims. Id. at 2.

                       b.      Plaintiffs have not established a substantive statutory violation.

       Absent any tangible injury, the plaintiffs assert a deprivation of their alleged substantive,

intangible “entitlement” to Medicare benefits. Merely asserting that their Medicare claims were

wrongly decided, however, does not suffice for standing. “Article III standing requires a concrete

injury even in the context of a statutory violation.” Spokeo, 136 S.Ct. at 1549; see also Kamal v.

J. Crew Group, 918 F.3d 102, 113 (3d Cir. 2019) (“If the violation does not present a ‘material

risk of harm to that underlying interest,’ however, a plaintiff fails to demonstrate concrete

injury.”) (citing Spokeo, 136 S. Ct. at 1549). Accordingly, two elements must be present for a

statutory violation to constitute a cognizable injury: (1) Congress must have determined that the

statutory violation is a sufficient injury to satisfy Article III; and (2) the harm must have “long

been seen as injurious” under the common law. See Spokeo, 136 S.Ct. at 1549; Kamal, 918 F.3d

at 111-15; Thorne v. Pep Boys Manny Moe & Jack Inc., --- F.3d. ---, No. 20-1540, 2020 WL

6814573, at *7 (3d Cir. Nov. 20, 2020). Neither element is present here.

       First, Plaintiffs allege a denial of their “Congressionally created entitlement to Medicare

coverage,” P. Opp. at 5, but the statutes they cite do not identify a statutory violation that is a

sufficient injury to satisfy Article III. The only Medicare-related statute that plaintiffs have sued

under is 42 U.S.C. § 405(g), which authorizes judicial review of a final decision of the

Commissioner of Social Security made after a hearing. Dkt. No. 1 (Complaint) at 8. The review

procedures in section 405(g) are made applicable to the Secretary by 42 U.S.C. § 1395ii. Neither

section 405(g) nor section 1395ii refer to Medicare benefits, and, indeed, the review procedures

in section 405(g) apply to a wide ambit of cases arising under the Social Security Act, such as

disability and Supplemental Security Income cases. See 42 U.S.C. § 405(h); Shalala v. Ill.

Council on Long Term Care, Inc., 529 U.S. 1, 10, 14 (2000) (noting that section 405(h) extends


                                                   3
           Case 2:20-cv-00738-CMR Document 36 Filed 12/10/20 Page 5 of 13




to “claims for money, claims for other benefits, claims of program eligibility, and claims that

contest a sanction or remedy”). Meanwhile, section 405(g) does not entitle a claimant to any

particular benefit. Instead, section 405(g) authorizes a court to affirm, modify, or reverse the

Secretary’s decision, with or without remanding for a hearing. In sum, section 405(g) merely

provides a procedural vehicle that may—or may not—lead to a claimant receiving some benefit

or recourse under a separate law or regulation. See, e.g., Cal. Clinical Lab. Ass’n v. Sec. of HHS,

104 F. Supp. 3d 66, 76-78 (D.D.C. 2015) (finding that the statutorily conferred right to file an

local coverage determination challenge was insufficient for standing, because it was procedural

and merely a “means to achieve the ultimate end the recipients seek.”). 2

       The plaintiffs cite various other Medicare provisions, which are inconsequential because

the Complaint does not allege that the Secretary violated them. Nor do any of the statutes the

plaintiffs cite entitle them to have Medicare pay for their TTFT claims. In particular, 42 U.S.C.

§ 1395ff(a)(1) authorizes the Secretary to “promulgate regulations and make initial

determinations with respect to benefits” concerning “[t]he initial determination of whether an

individual is entitled to benefits” as well as “[a]ny other initial determination with respect to a

claim for benefits under such parts, including an initial determination by the Secretary that

payment may not be made, or may no longer be made.” Id. Accordingly, this statute is consistent

with the Secretary’s broad authority to determine whether to approve claims for benefits.

Meanwhile, 42 U.S.C. § 1395k(a)(1) contains definitions of the broad categories of medical and

other services that are eligible for Medicare coverage. Likewise, the Third Circuit’s description

of Medicare as a “federal entitlement program that provides health insurance benefits to qualified




       2
        Plaintiffs do not attempt to distinguish this aspect of the California Clinical decision.
See P. Opp. at 13-14.


                                                  4
        Case 2:20-cv-00738-CMR Document 36 Filed 12/10/20 Page 6 of 13




elderly and disabled individuals” merely describes the population that is eligible for Medicare.

Taransky v. Sec. of U.S. Dept. Health & Human Servs., 760 F.3d 307, 310 (3rd Cir. 2014).

       The plaintiffs’ reliance on the Supreme Court’s decision in Heckler v. Ringer is also

misplaced. 466 U.S. 602 (1984). Ringer did not analyze Article III standing, but rather discussed

claims “arising under” the Medicare Act and the limitations on federal question jurisdiction. Id.

at 620. A respondent alleged that the Secretary’s refusal to allow payment precluded him from

having an operation. The mid-sentence-spliced quotation from the plaintiffs’ opposition brief

comes from this full context:

       As to § 1331 jurisdiction, as with the other three respondents, all aspects of
       [respondent’s] claim “aris[e] under” the Medicare Act in that the Medicare Act
       provides both the substance and the standing for [respondent’s] claim, Weinberger
       v. Salfi, 422 U.S., at 760–761, 95 S.Ct., at 2464–2465. Thus, consistent with our
       decision with respect to the other three respondents, we hold that §§ 1331 and 1361
       are not available as jurisdictional bases for vindicating [respondent’s] claim.

Id. at 620-21. Far from concluding that any statutory violation of the Medicare Act is substantive

in nature, the Court merely found that respondent’s claim for payment arose under the Medicare

Act (and not under other jurisdictional bases).

       The plaintiffs also cite several district court decisions finding standing where

Medicaid paid claims that were denied by Medicare. P. Opp. at 5-6. However, the Martinez

(D.N.M. 1986) and Longobardi (D. Conn. 1988) decisions are “inconsistent with modern

standing precedent of the Supreme Court because they rely on a notion that standing may

be founded on no more than an abstract ‘entitlement’ right created by statute without focus

on whether a plaintiff has sustained a practical, concrete injury from the claimed violation

of the statutory right.” Hull v. Burwell, 66 F. Supp. 3d 278, 284 (D. Conn. 2014). Anderson

(D. Vt. 2010) is also faulty as it relied on Longobardi. These decisions, which are

inconsistent with and pre-date the relevant Supreme Court and Third Circuit precedent



                                                  5
           Case 2:20-cv-00738-CMR Document 36 Filed 12/10/20 Page 7 of 13




discussed above, are not persuasive. 3 Moreover, as addressed below, Ryan (D. Vt. 2015)

and these other decisions are also distinguishable to the extent they rely on the incorrect

argument that the plaintiffs here would lose their “mulligan.” See infra, pp. 7-10.

       Meanwhile, the plaintiffs do not dispute that the ALJs’ determination that Novocure was

responsible for the cost of their claims was consistent with the applicable Medicare statute and

regulation. Citing 42 U.S.C. § 1395pp and 42 C.F.R. § 411.406(e), the ALJs determined that

Novocure was responsible for knowing that the disputed TTFT services were not medically

reasonable and necessary. AR at 109, 839.

       In sum, the plaintiffs have not alleged a violation of a Medicare statute that entitled them

to Medicare coverage, much less a congressional determination that the statutory violation is a

sufficient injury to satisfy Article III. No statute guarantees that any particular claim by a

Medicare beneficiary will be covered, and no statute identifies what injury a beneficiary paying

nothing out-of-pocket has suffered. The plaintiffs have not shown a congressional determination

that “elevated” the denial of a Medicare claim for a beneficiary who lacks financial responsibility

into “an injury that is concrete for Article III purposes.” See Thorne, 2020 WL 6814573, at *9.

       Even if the plaintiffs had shown an entitlement to Medicare benefits (which they have

not), they make no attempt to argue that their alleged statutory injury has “long been seen as

injurious” under the common law. See Thorne, 2020 WL 6814573, at *7 (evaluating whether

there is a “historical analogue that could remedy the alleged harm”). The plaintiffs allege that

they have been deprived of their purported right to insist that Medicare, rather than Novocure,

bear the expense of their claims. P. Opp. at 7. Economically speaking, however, it makes no



       3
         The plaintiffs’ citation to Ross v. Bank of America, N.A. (USA), 524 F.3d 217, 222 (2d
Cir. 2008) is inapposite, because the court was addressing standing where a defendant’s actions
caused both injuries and benefits. See P. Opp. at 6. Here, there was no concrete injury.


                                                  6
            Case 2:20-cv-00738-CMR Document 36 Filed 12/10/20 Page 8 of 13




difference to the plaintiffs which third party bears the cost of their claims. The plaintiffs’ mere

preference for Medicare to bear the cost does not set forth a common law injury. As in Wheeler,

the plaintiffs lack standing to insist that the party of their choosing bear the cost of their claims,

because they “never [] had anything to gain from this lawsuit.” 22 F.3d at 538; D. MTD at 8-9. 4

And as in Koons, the plaintiffs “no longer ha[ve] anything personally to gain” from arguing that

Medicare, rather than Novocure, should be financially responsible for paying her claim. Koons v.

XL Ins. Am., Inc., 620 F. App’x 110, 112-13 (3d Cir. 2015). 5

        The plaintiffs also fail to meaningfully distinguish Thole, in which plaintiffs alleged a

statutory injury based on alleged mismanagement of a pension plan. Likewise, the plaintiffs

allege a statutory injury based on the denial of their Medicare claims. 140 S.Ct. at 1618-19. In

both cases, the outcome of the lawsuit had no financial impact on the litigants. Contrary to the

plaintiffs’ assertion, the outcome of this suit will not affect whether the plaintiffs themselves

“receive their payment for their treatments by Medicare.” P. Opp. at 7. The ALJs determined that

the plaintiffs are not financially responsible for the claims on appeal. If the plaintiffs win this

appeal, Medicare will bear the cost of their claims; if the plaintiffs lose, Novocure will bear the

cost of their claims. Win or lose, the plaintiffs have no “concrete stake in this lawsuit” and

therefore lack Article III standing. Thole, 140 S.Ct. at 1619.

                2.      The plaintiffs have not shown a future injury giving rise to standing.

        The plaintiffs assert that, if their claim denials are not reversed, they might lose their


        4
          The plaintiffs attempt to distinguish Wheeler on grounds unrelated to their failure to
allege a common-law-type injury. P. Opp. at 12-13. The plaintiffs’ attempt to distinguish
Wheeler also erroneously assumes that they have a “substantive statutory right” to have
Medicare pay their benefits and have lost their “mulligan.”
        5
          Although the plaintiffs note that Koons is not a Medicare case, that distinction makes no
meaningful difference. P. Opp. at 13 n.6. The Third Circuit’s reasoning applies equally here,
where the plaintiffs lack “any personal stake in the eventual outcome” because a third party has
fully covered the cost of their claims. 620 F. App’x at 113.


                                                   7
         Case 2:20-cv-00738-CMR Document 36 Filed 12/10/20 Page 9 of 13




“mulligan” and become personally responsible if a future claim were denied. P. Opp. at 7-11.

Even assuming that plaintiffs continue to use TTFT, they will not suffer a future injury if their

Medicare claims are approved, as they apparently have been recently under the 2019 LCD. See

P. Opp. at 2 (“Other than the cases at issue, each of Plaintiffs’ claims has eventually been paid.”).

Nor do plaintiffs assert that their future claims are likely to be denied.

       In the hypothetical event that one of their future claims were denied, the plaintiffs

speculate that an ALJ might hold them personally responsible under 42 U.S.C § 1395pp. Section

1395pp(b) states that “in the case of comparable situations arising thereafter with respect to such

individual, [she] shall, by reason of such notice . . . be deemed to have knowledge that payment

cannot be made for such items or services.” (emphasis added). However, there was a significant

change between the 2014 LCD, which categorically denied coverage for TTFT, and the 2019

LCD, under which the plaintiffs’ recent TTFT claims have been approved. It is highly unlikely

that an ALJ would deem the plaintiffs to have knowledge that their TTFT claims would be

denied under the 2019 LCD, given a denial in different circumstances under the 2014 LCD. It is

even more far-fetched to believe that the Secretary would hold the plaintiffs personally liable

given that the decisions on appeal explicitly found that “[t]he Beneficiary neither knew, nor

reasonably should have been expected to know, that any of the services would not be covered by

Medicare.” AR at 839; see also AR at 109. And, even in the unlikely event that the plaintiffs

were held personally liable, they could still appeal to federal court.

       In sum, the plaintiffs’ future injury hypothesis reads as follows: If the plaintiffs continue

to use TTFT, if Novocure requires the plaintiffs to sign an ABN (thereby shifting financial

responsibility in the event of non-coverage), if the plaintiffs’ future claims are denied under the

2019 LCD, if the ALJs deem the plaintiffs to have knowledge that their claim would be denied,




                                                   8
        Case 2:20-cv-00738-CMR Document 36 Filed 12/10/20 Page 10 of 13




and if the ALJs’ decisions are not changed on appeal, only then the plaintiffs would owe money

out of pocket. Standing, however, cannot be premised on multiple contingencies—several of

which are highly unlikely—that could ultimately result in an injury at some unknown point in the

future. See Reilly v. Ceridian Corp., 664 F.3d 38, 43 (3d Cir. 2011) (holding purported injury in

fact was too conjectural where “we cannot now describe how Appellants will be injured in this

case without beginning our explanation with the word ‘if’”); see, e.g., Hull, 66 F. Supp. 3d at

282-83 (finding that plaintiff’s potential liability under section 1395pp(b) was “wholly

contingent upon the future acts or omissions of third parties” and failed to establish an

impending injury); Pehoviack, 2020 WL 4810961, at *5 (“Plaintiff argues . . . that she may be

held personally liable for future treatments, or that her TTFT supplier might require her to sign

an agreement assuming liability for the costs of future Medicare denials. None of these potential

injuries, however, has come to pass; indeed, Plaintiff has received favorable Medicare decisions

for treatment periods subsequent to the denial at issue here.”) (citation omitted); Komatsu, 2020

WL 5814116, at *2 (same); Cal. Clinical Laboratory Ass’n v. Secretary of HHS, 104 F. Supp. 3d

66, 80 (D.D.C. 2015) (noting that plaintiff failed to allege that she “has received, or will receive,

an advanced beneficiary notice that would make her—and not a provider—financially

responsible for” future claims and finding that a “speculative chain of possibilities” regarding the

potential for future claim denials was not an “impending” injury). 6

       In Clapper, the Supreme Court did not view much of a difference between requiring that

an injury be “clearly impending” and that there be a “substantial risk” of injury. See Clapper v.



       6
          A case concerning the standing of environmental groups to challenge a plan to manage
a forest is of no relevance here. Jayne v. Sherman, 706 F.3d 994, 1000 (9th Cir. 2013) (quoting
Idaho Conservation League v. Mumma, 956 F.2d 1508, 1516 (9th Cir.1992)); P. Opp. at 9. The
plaintiffs also fail to meaningfully distinguish California Clinical, which also involved an
allegation that future Medicare claims may be denied. P. Opp. at 14.


                                                  9
        Case 2:20-cv-00738-CMR Document 36 Filed 12/10/20 Page 11 of 13




Amnesty Int'l USA, 568 U.S. 398, 414 n.5 (2013). As the Court noted, a plaintiff “bear[s] the

burden of pleading and proving concrete facts showing that the defendant’s actual action has

caused the substantial risk of harm.” Id. A plaintiff cannot “rely on speculation about the

unfettered choices made by independent actors not before the court.” Id. (quotation marks

omitted). Here, the plaintiffs do not show a “substantial risk” that the unfavorable decision on

appeal will cause the loss of their “mulligan.” Rather, given the facts above, unlike in Dep’t of

Commerce v. N.Y., the plaintiffs’ do not show “the predictable effect of Government action on

the decisions of third parties.” 139 S.Ct. 2551, 2566. 7 Instead, the plaintiffs’ arguments that they

“may be held personally liable for the costs of future Medicare denials, or that [their] TTFT

supplier might require [them] to sign an agreement assuming liability for the costs of future

Medicare denials . . . are too speculative to establish standing.” Prosser, 2020 WL 6266040, at

*1. Accordingly, the plaintiffs’ “attenuated chain of inferences” does not suffice for Article III

standing. Clapper, 568 U.S. at 414 n.5.

       B.      The Plaintiffs Cannot Satisfy the Other Elements of Standing.

       Because the plaintiffs do not address the other elements of standing, the Secretary’s

motion to dismiss should be granted. D. MTD at 11-12.

III.   CONCLUSION

       For the foregoing reasons, and because the plaintiffs’ lack of standing cannot be rectified

by amending their Complaint, the Secretary respectfully requests that the Court grant his motion

to dismiss for lack of subject-matter jurisdiction and dismiss the Complaint with prejudice.




       7
          Contrary to the plaintiffs’ opposition, at 10, Commerce did not modify the holding of
Clapper but rather reiterated that “mere speculation” as to future injuries is insufficient. 139
S.Ct. at 2566.



                                                 10
Case 2:20-cv-00738-CMR Document 36 Filed 12/10/20 Page 12 of 13




                                   Respectfully submitted,


                                   WILLIAM M. McSWAIN
                                   United States Attorney

                                   /s/ Veronica J. Finkelstein
                                       for Gregory B. David
                                   GREGORY B. DAVID
                                   Assistant United States Attorney
                                   Chief, Civil Division

                                   /s/ Eric S. Wolfish
                                   ERIC S. WOLFISH
                                   Special Assistant United States Attorney/
                                   Assistant Regional Counsel, HHS
                                   Eric.Wolfish@hhs.gov

                                   /s/ Matthew E. K. Howatt
                                   MATTHEW E. K. HOWATT
                                   Assistant United States Attorney
                                   United States Attorney’s Office
                                   615 Chestnut Street, Suite 1250
                                   Philadelphia, PA 19106
                                   Tel: 215-861-8335
                                   Fax: 215-861-8618
                                   Matthew.Howatt@usdoj.gov



Dated: December 10, 2020




                              11
       Case 2:20-cv-00738-CMR Document 36 Filed 12/10/20 Page 13 of 13




                                CERTIFICATE OF SERVICE

       I hereby certify that on this day, I caused a true and correct copy of the foregoing reply to

be served on all counsel for all parties via the Court’s CM/ECF system.



                                                     /s/ Matthew E. K. Howatt
                                                     MATTHEW E. K. HOWATT
                                                     Assistant United States Attorney


       Dated: December 10, 2020




                                                12
